- Prepared by EDGARX.com U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM10-Q ☒ Quarterly Report Under Section13 or 15(d)of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2017 ☐ Transition Report Pursuant to 13 or 15(d)of the Securities Exchange Act of 1934 For the transition period of to Commission File Number 0-7865. SECURITY LAND AND DEVELOPMENT CORPORATION (Exact name of issuer as specified in its charter) Georgia 58-1088232 (State or other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 2816 Washington Road, #103, Augusta, Georgia 30909 (Address of Principal Executive Offices) Issuers Telephone Number (706) 736-6334 (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Year) Check whether the Issuer (1)filed all reports required to be filed by Section13 or 15(d)of the Exchange Act during the past 12 months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YES☒NO☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in rule 12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ (Do not check if a smaller reporting company) Smaller reporting company ☒ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES ☒NO☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ☐ Yes ☒ No State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date. Class Outstanding at May 14, 2017 Common Stock, $0.10 Par Value 5,243,107 shares Table of Contents SECURITY LAND AND DEVELOPMENT CORPORATION Form10-Q Index PartI FINANCIAL INFORMATION Item1. Financial Statements Consolidated Balance Sheets as of March 31, 2017 and September 30, 2016 1 Consolidated Statements of Income and Retained Earnings for the Three Month Periods ended and for the Six Month Periods ended March 31, 2017 and 2016 2 Condensed Consolidated Statements of Cash Flows for the Three Month Periods ended and for the Six Month Periods ended March 31, 2017 and 2016 3 Notes to the Consolidated Financial Statements 4-9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10-11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 11 Item 4. Controls and Procedures 11 PartII OTHER INFORMATION 12 Item1. Legal Proceedings 12 Item1A. Risk Factors 12 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 12 Item3. Defaults Upon Senior Securities 12 Item4. Reserved for Future Use 12 Item5. Other Information 12 Item 6. Exhibits 12 SIGNATURES 13-15 PARTI.
